Citation Nr: 0524746	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic low back pain with degenerative joint 
disease at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
August 1969.  

This matter arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an increased rating for 
chronic low back pain, evaluated as 10 percent disabling at 
that time.  A personal hearing was conducted at the RO in 
December 2003 before the undersigned.  A transcript of the 
hearing is associated with the record.

The Board remanded the matter in September 2004 for the 
purpose of obtaining additional evidence and curing certain 
procedural defects.  The matter was returned to the Board in 
April 2005 for final appellate consideration.

This appeal initially included the issue of entitlement to an 
increased evaluation for right knee disability.  The Board 
rendered a final decision in September 2004 that addressed 
this issue.  As such, the issue of entitlement to an 
increased evaluation for right knee disability is no longer 
the subject of appellate review.


FINDING OF FACT

Even with consideration of the veteran's complaints of pain 
and functional loss related thereto, the veteran's service 
connected low back disability has not resulted in muscle 
spasm on extreme forward bending or moderate limitation 
motion of the lumbar spine nor does it cause limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
or guarding severe enough to result in abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; there is also no evidence of 
intervertebral disc syndrome or any other neurological 
impairment.



CONCLUSION OF LAW

The criteria for an increased evaluation for chronic low back 
pain with degenerative joint disease at L4-5, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

In March 2001, the RO granted service connection for chronic 
low back pain with degenerative joint disease at L4-5.  A 10 
percent disability evaluation was assigned under Diagnostic 
Code 5292.  The 10 percent rating remained in effect until 
the veteran filed his claim in March 2002.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

The regulations regarding diseases and injuries to the spine 
were revised on September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Outpatient treatment records from the Tuskegee VAMC were 
reviewed.  Those records reflect that the veteran received 
consultations and rehabilitative therapy for low back and 
bilateral knee disabilities.  A February 2002 report 
indicated that the veteran had tenderness in the lumber area 
of his low back.  There was no bony abnormality or muscle 
spasm.  The examiner noted that the veteran used a back 
brace.  

Subsequent records indicate that the veteran was actively 
involved in physical therapy, and that he experienced 
progress in physical level of functioning.  None of the 
records contained any findings pertaining to neurological 
problems related to the veteran's low back disability.

The Board has also considered the reports of VA examinations 
conducted in May 2002 and October 2004.  At his May 2002 
examination, the veteran complained of chronic low back pain 
with stiffness.  He said he experienced low back pain three 
to four times a month, and that the pain would last for about 
a day.  He stated he used a back brace on an as needed basis.  
He was not wearing the brace at the time of the examination.  
He indicated that bending and lifting were painful, and that 
he could not do those activities.  

On physical examination, the veteran had flexion to 80 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 35 degrees, and bilateral lateral rotation to 40 degrees.  
There was mild tenderness over L4-5.  The lower paraspinals 
were non-tender.  No muscle spasm or neurological findings 
were noted.  There was some increased lumbar lordosis.  An X-
ray of the lumbosacral spine was normal.  The diagnosis was 
chronic low back pain with normal X-ray findings and mild 
functional loss.

At his October 2004 examination, the veteran stated that he 
continued to experience low back pain despite undergoing 
physical therapy.  He did not identify any flare-ups.  He 
walked unaided and had no associated symptoms with his back 
pain.  He said he experienced problems with prolonged sitting 
and bending or stooping.  The veteran's back was non-tender 
to percussion.  No muscle spasm was noted.  His gait and 
neurological examination were normal.  He was able to forward 
flex to 90 degrees but complained of low back pain.  He could 
laterally flex his spine to 30 degrees, bilaterally.  Lateral 
rotation could be accomplished to 30 degrees, bilaterally.  
An X-ray of the lumbar spine showed mild spondylosis at L5-
S1.  

The diagnosis was chronic lumbar strain and low back pain, 
which resulted in mild functional loss.  The examiner opined 
that the veteran would have an additional five degrees of 
limitation of motion due to pain associated with repetitive 
bending.  

The Board has considered the criteria listed under Diagnostic 
Codes 5292 and 5242 (degenerative arthritis of the spine).  
In this regard, the Board finds the evidence of record fails 
to support a higher (20 percent) disability evaluation under 
the "old" or "new" rating criteria.  The range of motion 
findings at the May 2002 VA examination (80 degrees of 
flexion and 25 degrees of extension) are the worst 
demonstration of loss of motion during the appeal period.  
The veteran had 90 degrees forward flexion at his 2004 
examination.  These findings do not indicate moderate loss of 
motion of the lumbar spine.  

The Board recognizes that the veteran complained of chronic 
low back pain that prevented him from sitting for prolonged 
periods and hindered his ability to lift or bend.  However, 
in consideration of these complaints, the May 2002 and 
October 2004 VA examination reports both describe the 
veteran's low back disability as mild, when describing 
functional loss.  The 2004 examination report even quantified 
the effect of the functional loss by indicating that the 
veteran would have an additional five degrees of limitation 
of motion due to pain associated with repetitive bending.  
Therefore, even considering any additional functional loss or 
loss of motion during flare-ups or overuse, the fact remains 
that the manifestations due to the veteran's low back 
disability are no more than mild.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

Similarly, the veteran has not demonstrated limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less or limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less.  There is also no 
evidence that the veteran experiences muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The criteria for an increased (20 percent) rating 
under Diagnostic Code 5242 have not been established.  In so 
deciding, the Board has again taken into account the tenets 
of 38 C.F.R. §§  4.40, 4.45, and 4.59.  

Consideration has been given as to whether a higher rating 
could be assigned for lumbosacral strain under the "old" 
Diagnostic Code 5295.  To assign a higher rating under 
Diagnostic Code 5295 there had to be evidence of muscle spasm 
on extreme forward bending at either VA examination.  No 
muscle spasm was noted.  Muscle spasm is not identified in 
any of the outpatient records.  A higher rating under 
Diagnostic Code 5295 is not warranted.

Similarly, although the veteran testified at his December 
2003 hearing that he experienced pain radiating down his 
right lower extremity, the May 2002 and October 2004 
examinations clearly noted that the veteran's neurologic 
examination was normal.  Outpatient treatment records are 
absent any evidence of neurological complications associated 
with the veteran's low back disability.  There are also no 
signs or indications of neurological impairment noted in the 
radiological evidence.  Indeed, the veteran is service 
connected for degenerative joint disease, not degenerative 
disc disease.  The Board therefore finds that application of 
the rating criteria for intervertebral disc syndrome under 
the "old" Diagnostic Code 5293 or the "new" Diagnostic 
Code 5243 would be improper.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability.  With respect to the effect the veteran's 
back disability has on his ability to work, there is no 
objective evidence that the veteran's low back disability, in 
and of itself, has caused marked interference with 
employment.  The veteran testified that he was granted SSA 
disability benefits because of a non-service-connected kidney 
problem.  Having reviewed the record with the above mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in May 2002, September 2002, January 2004, 
and September 2004, the first of which was mailed prior to 
the initial determination of the issue on appeal, the RO 
advised the appellant of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for an increased rating, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The September 2004 letter specifically informed the veteran 
to provide "any other evidence or information" to VA that 
he felt would support his claim.  The May 2002, September 
2002, January 2004, and September 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The June 2002 rating decision, September 2002 Statement of 
the Case (SOC), and February 2005 Supplemental Statement of 
the Case (SSOC) collectively notified the appellant of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The September 2002 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the appellant of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Medical records from the Tuskegee VA Medical Center (VAMC).  
The appellant has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  The Board notes that the veteran was awarded 
disability benefits through the Social Security 
Administration (SSA) in October 2000.  However, as the 
veteran reports that the disability award was based on a 
condition other than his low back disability, and that no 
records were collected pertaining to his back, the Board 
finds that there would be no useful purpose in obtaining the 
veteran's SSA records.  VA examinations were conducted in May 
2002 and October 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chronic low back pain with degenerative joint 
disease at L4-5 is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


